Green, J. P., and Pine, J.
(dissenting). We respectfully dissent. “[W]hen potential jurors reveal knowledge or opinions reflecting a state of mind likely to preclude impartial service, they must in some form give unequivocal assurance that they can set aside any bias and render an impartial verdict based on the evidence” (People v Johnson, 94 NY2d 600, 614). The challenged prospective juror in this case expressed his bias in favor of the testimony of police officers, thus demonstrating that his state of mind was “likely to preclude him from rendering an impartial verdict based upon the evidence adduced at the trial” (CPL 270.20 [1] [b]; see, People v Johnson, supra, at 614-615; People v Sumpter, 237 AD2d 389, 390-391, lv denied 90 NY2d 864). The prospective juror asserted that he “would try not to” give the testimony of police officers more weight than that of other witnesses and, when asked whether his views would affect his ability to listen fairly to police testimony, he responded, “No, I don’t think so.” Contrary to the conclusion of the majority, we conclude that those assertions fall short of an unequivocal declaration of impartiality (see, People v Sumpter, supra, at 391; see generally, People v Burdo, 256 AD2d 737, 740-741), and thus defendant’s challenge for cause should have been granted. Because defendant exhausted his peremptory challenges prior to the completion of jury selection, reversal and a new trial are required (see, CPL 270.20 [2]; People v White, 275 AD2d 913, 914). (Appeal from Judgment of *907Monroe County Court, Dattilo, Jr., J. — Murder, 2nd Degree.) Present — Green, J. P., Pine, Hayes, Scudder and Burns, JJ.